                                          Case 3:21-cv-00361-WHO Document 7 Filed 03/02/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     ANDREW OVERTON,                                  Case No. 21-cv-00361-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                          ORDER OF DISMISSAL
                                   9
                                                v.

                                  10     JOHN DOE,

                                  11
                                                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          After plaintiff filed a letter, the Clerk sent him notices directing him to file a
                                  14   complaint on the proper form and to pay the filing fee or file an application to proceed in
                                  15   forma pauperis (IFP). Plaintiff has not complied with the Clerk’s Notices. Accordingly,
                                  16   the action is DISMISSED (without prejudice) for failing to comply with the Clerk’s
                                  17   Notices and for failing to prosecute, see Federal Rule of Civil Procedure 41(b).
                                  18          Because this dismissal is without prejudice, plaintiff may move to reopen. Any
                                  19   such motion must contain a (1) complaint on this Court’s form; and (2) a complete
                                  20   application to proceed IFP, or full payment for the $400.00 filing fee.
                                  21          The Clerk shall enter judgment in favor of defendant and close the file.
                                  22          IT IS SO ORDERED.
                                  23   Dated: March 2, 2021
                                                                                          _________________________
                                  24
                                                                                          WILLIAM H. ORRICK
                                  25                                                      United States District Judge
                                  26
                                  27

                                  28
